                             UNITED STATES DISTR ICT COURT
                            SOUTHERN DISTR ICT OF M ISS ISS IPPI
                                  NORTHERN DIVISION


    SECURITIES AND EXCHANGE                                  Case No. 3:18-cv-252
    COMMISSION,

                   Plaintiff,                                Hon. Carlton W. Reeves, District Judge

          v.                                                 Hon. F. Keith Ball, Magistrate Judge
    ARTHUR LAMAR ADAMS AND
    MADISON TIMBER PROPERTIES, LLC,

                   Defendants.




                      MOTION FOR APPROVAL OF SETTLEMENT

        Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams and Madison Timber Properties, LLC, through undersigned counsel, respectfully

moves the Court to enter the attached proposed Order Approving Settlement,1 which approves the

Receiver’s Settlement Agreement with Frank Zito [Exhibit A]. In support, she states as follows:

                                                        1.

        Mr. Zito received Madison Timber “commissions,” or like payments, totaling $222,750.

                                                        2.

        The Receiver and Mr. Zito have agreed to resolve the Receivership Estate’s claims to that

money without litigation. Mr. Zito shall return to the Receivership Estate $200,000, reflecting 90%

of the total “commissions” or like payments that he received, and in turn the Receiver shall release



1
 Pursuant to the Court’s Administrative Procedures for Electronic Case Filing, Sec.5.B, the proposed Order
Approving Settlement is being transmitted via e-mail to Judge Reeves’s chambers simultaneous with the filing of this
motion.


1381607v.1
all claims the Receivership Estate has or may have against Mr. Zito. Mr. Zito shall cooperate with

the Receiver in her attempts to recover money for the Receivership Estate, including by providing

testimony as requested.

                                                3.

        The proposed settlement reflects a 10% discount that the Receiver believes is fair and

reasonable consideration for the avoidance of the time and expense that would have accompanied

any litigation.

                                                4.

        The proposed settlement does not reflect any discount for the losses Mr. Zito himself

suffered as an investor in Madison Timber. Mr. Zito shall be treated equally as any other investor

in any equitable distribution by the Receivership Estate.

                                                5.

        This proposed settlement follows meaningful, informed, arm’s length negotiations between

the Receiver and Mr. Zito, both represented by highly capable counsel.

                                                6.

        The Receiver greatly appreciates Mr. Zito’s offer to return 90% of the “commissions” or

like payments that he received from Madison Timber and hopes that his example may encourage

others in the same position to do the same.

                                                7.

        The Receiver believes settlement on the proposed terms without litigation unquestionably

is in the Receivership Estate’s best interests. The Receiver thus recommends that the Court

approve the Settlement Agreement by entering the proposed Order Approving Settlement.




                                                                                                2
1381607v.1
        WHEREFORE the Receiver asks that after due consideration the Court enter the proposed

Order Approving Settlement.



November 20, 2018
Respectfully submitted,

 /s/ Lilli Evans Bass                          /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                      FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896        Admitted pro hac vice
 LaToya T. Jeter, Miss. Bar No. 102213         Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400                   Jason W. Burge
 Jackson, Mississippi 39216                    Kristen D. Amond
 Tel: 601-487-8448                             Rebekka C. Veith
 Fax: 601-510-9934                             201 St. Charles Avenue, Suite 4600
 bass@bbjlawyers.com                           New Orleans, Louisiana 70170
 Receiver’s counsel                            Tel: 504-586-5253
                                               Fax: 504-586-5250
                                               bbarriere@fishmanhaygood.com
                                               jburge@fishmanhaygood.com
                                               kamond@fishmanhaygood.com
                                               rveith@fishmanhaygood.com
                                               Receiver’s counsel




                                                                                           3
1381607v.1
                                 CERTIFICATE OF SERVICE

        I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.

        In addition, I have separately emailed a copy of the foregoing to:

                                            John Anjier
                                       jcanjier@liskow.com
                                      Counsel for Frank Zito


        Date: November 20, 2018                       /s/ Lilli Evans Bass
                                                      Miss. Bar No. 102896




                                                                                               4
1381607v.1
